Third District Court of Appeal
                             State of Florida

                         Opinion filed May 24, 2017.

                             ________________

                              No. 3D16-1664
                        Lower Tribunal No. 15-18917
                            ________________


                     Marlene Montenegro-Toirac,
                                 Appellant,

                                     vs.

                     REO Asset Acquisitions, LLC,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Jerald Bagley,
Judge.

     Loan Lawyers, LLC, and Chase E. Jenkins (Fort Lauderdale), for appellant.

      Shapiro, Fishman & Gache, LLP, and Kimberly Hopkins (Tampa), for
appellee.


Before ROTHENBERG, LOGUE, and LUCK, JJ.

                         CONFESSION OF ERROR

     ROTHENBERG, J.
      Based on REO Asset Acquisitions, LLC’s (“REO”) proper and

commendable confession of error, we reverse the final summary judgment entered

against the defendant, Marlene Montenegro-Toirac (“the defendant”). As REO

properly concedes, it failed to establish that no genuine issue of material fact

remained concerning its compliance with the condition precedent relating to the

notice of default where the notice of default was not attached to its affidavit in

response to the defendant’s affirmative defenses. See Toyos v. Helm Bank, USA,

187 So. 3d 1287, 1290 (Fla. 4th DCA 2016) (reversing entry of final summary

judgment and remanding for further proceedings where notice of default was not

attached to an affidavit or otherwise sworn to). Accordingly, we reverse the entry

of final summary judgment in favor of REO and remand for further proceedings.

      Reversed and remanded.




                                        2